Title: To James Madison from James Anderson, 7 September 1805 (Abstract)
From: Anderson, James
To: Madison, James


          § From James Anderson. 7 September 1805, Montpellier. “I have had the honor to address You under date of the 28 June last, in original, duplicate & triplicate, and then took the liberty to enclose a list of the American Vessels which have arrived in the Port of Cette, since the 31 december 1801. I also endeavoured to draw Your Excellency’s attention to my particular & unpleasant situation, and from a firm persuation of the imposibility of paying my expences by residing at Cette, I have taken the resolution of going to Marseille, where I hope to be more fortunate.
          “My good friend Mr. Walsh of this City, has promised me every possible assistanc⟨e⟩; in his power, and I flatter myself that our mutual efforts will redound to the commercial advantage of Our fellow-Citizens, as we are both determined to make use of promptitude & integrity, in their behalf.
          “As the interest of The United Stat⟨es⟩; require, that during my absence from Cette, some One should fill the Office of Commercial Agent, I have therefore though⟨t⟩; fit to name Mr. Walsh, which appointment I sincerely wish may meet Your Excellency’s approbation. Mr. Walsh will do himself the honor to write to You, Sir, upon the subject, and on my part, I beseech You to have me nominate⟨d⟩; Vice Consul for Marseille, provided it can be done without wounding the feelings of Mr. Cathalan.
          “I cannot suppose, Sir, that Our truly worthy & respectable President, will ⟨be⟩; displeased at the step which I have taken, when I declare solemnly, that I have had many anxious moments, to know how to find the means to pay my expences, and I would rather cease to be an Agent of The United States, than to fill the Office in a manner unworthy of its dignity.”
          
        